




Exhibit 10.15


                                                
[Grant Date]


TO:        [Participant Name]    


FROM:    Richard E. Muncrief


SUBJECT:    2015 Performance-Based Restricted Stock Unit Award


You have been selected to receive a performance-based restricted stock unit
award to be paid if the Company exceeds the goal for Total Shareholder Return,
as established by the Committee, over the Performance Period. This award, which
is subject to adjustment under the 2015 Performance-Based Restricted Stock Unit
Agreement (the “Agreement”) and the WPX Energy, Inc. 2013 Incentive Plan, is
granted to you in recognition of your role as a key employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential. The number of shares earned at the end of
the Performance Period may vary from the number of shares granted, based upon
WPX’s performance over the three-year Performance Period. This award is granted
and subject to the terms and conditions of the WPX Energy, Inc. 2013 Incentive
Plan, as amended and restated from time to time, and the Agreement.


Subject to all of the terms of the Agreement, you will become entitled to
payment of the award if you are an active employee of the Company on March 2,
2018, and performance measures are certified for the three-year period beginning
January 1, 2015. The provisions related to your rights, if any, associated with
this award upon your termination of employment are included in the Agreement.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.






--------------------------------------------------------------------------------




WPX ENERGY, INC.
2015 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


THIS 2015 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”),
which contains the terms and conditions for the Restricted Stock Units
(“Restricted Stock Units” or “RSUs”) referred to in the 2015 Performance-Based
Restricted Stock Unit Award Letter delivered in hard copy or electronically to
the Participant, is by and between WPX ENERGY, INC., a Delaware corporation (the
“Company”), and the individual identified on the last page hereof (the
“Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of the WPX Energy, Inc.
2013 Incentive Plan or any successor plan, as amended and restated from time to
time (the “Plan”), and this Agreement, the Company hereby grants to the
Participant a target award (the “Award) of [Number of Shares Granted] RSUs
effective [Grant Date] (the “Effective Date”). The Award, which is subject to
adjustment under the terms of this Agreement and the Plan, gives the Participant
the opportunity to earn the right to receive the number of shares of the Common
Stock of the Company equal to the number of RSUs shown in the prior sentence if
the Target Peer Group Ranking, as established by the Committee and described in
Subparagraph 4(b) below, is achieved by the Company over the Performance Period
(as defined in Subparagraph 5(b)(ii) below). These shares, together with any
other shares that are payable under this Agreement, are referred to in this
Agreement as the “Shares.” Until the Participant both becomes vested in the
Shares under the terms of Paragraph 5 and is paid such Shares under the terms of
Paragraph 6, the Participant shall have no rights as a stockholder of the
Company with respect to the Shares.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is
incorporated by reference and all capitalized terms used herein which are not
defined in this Agreement or in the attached Appendix A shall have the
respective meanings set forth in the Plan. The Participant acknowledges that he
or she has received a copy of, or has online access to, the Plan, and hereby
automatically accepts the RSUs subject to all the terms and provisions of the
Plan and this Agreement. The Participant hereby further agrees that he or she
has received a copy of, or has online access to, the prospectus for the Plan and
hereby acknowledges his or her automatic acceptance and receipt of such
prospectus electronically.


3.    Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive, and final all
actions, decisions, and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.


4.    Performance Measures; Number of Shares Payable to the Participant.


(a)    Performance measures established by the Committee shall be based on
targeted levels of relative Total Shareholder Return (“TSR”), as defined by the
Committee. The Committee has established a designated percentage of the Target
Number of Shares (as defined in Subparagraph 4(b) below) that may be received by
the Participant based on the Company’s relative TSR for the Performance Period
within the peer group established by the Committee, all as more fully described
in Subparagraphs 4(b) and 4(c) below and in Appendix B, and in all respects
subject to the Committee’s discretion as described in Subparagraph 4(d) below.


(b)    The RSUs awarded to the Participant and subject to this Agreement as
reflected in Paragraph 1 above represent the Participant’s opportunity to earn
the right to payment of an equal number of Shares (“Target Number of Shares”)
upon (i) certification by the Committee that the Company has achieved the
“Target Peer Group Ranking,” as specified in Appendix B, for TSR for




--------------------------------------------------------------------------------




the Performance Period and (ii) satisfaction of all the other conditions set
forth in Paragraph 5 below.


(c)    Subject to the Committee’s discretion as set forth in Subparagraph 4(d)
below and to satisfaction of all other conditions set forth in Paragraph 5
below, the actual number of Shares earned by and payable to the Participant upon
certification of TSR results and satisfaction of all other conditions set forth
in Paragraph 5 below will based upon the range set by the Committee from 30%
(for relative TSR above the 25th percentile of the peer group established by the
Committee) to 200% (for relative TSR at the first or second ranking within the
peer group established by the Committee) of the Target Number of Shares
depending on the level of relative TSR certified by the Committee at the end of
the Performance Period, as set forth in Appendix B. Nothing in Appendix B or
otherwise shall be construed to limit the Committee’s discretion to determine
the number of Shares, if any, that are earned and payable under this Agreement.


(d)    Notwithstanding (i) any other provision of this Agreement or the Plan or
(ii) certification by the Committee that targets for TSR have been achieved
during the Performance Period, the Committee may in its sole and absolute
discretion reduce, but not below zero (0), the number of Shares payable to the
Participant based on such factors as it deems appropriate, including but not
limited to the Company’s performance. Accordingly, any reference in this
Agreement to Shares that (i) become payable, (ii) may be received by the
Participant, or (iii) are earned by the Participant, and any similar reference,
shall be understood to mean the number of Shares that are received, payable, or
earned after any such reduction is made.
 
5.    Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, the Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment.


(b)    Except as otherwise provided in Subparagraphs 5(c) - 5(f) below and
subject to the provisions of Subparagraph 4(d) above, the Participant shall vest
in Shares under this Agreement only if and at the time that both of the
following conditions are fully satisfied:


(i)    The Participant remains an active employee of the Company or any of its
Affiliates from the Effective Date through March 2, 2018, (the “Maturity Date”);
and


(ii)    The Committee certifies that the Company has met TSR targets as defined
by the Committee for the three-year performance period beginning January 1, 2015
(the “Performance Period”). Certification, if any, by the Committee for the
Performance Period shall be made by the Maturity Date or as soon thereafter as
is administratively practicable.


(c)    (i)    If the Participant dies, becomes Disabled, or qualifies for
Retirement (as defined in Subparagraph 5(c)(iii) below) prior to the Maturity
Date while an active employee of the Company or any of its Affiliates, at but
not prior to the Maturity Date, and only to the extent and at the time that the
Committee certifies that the performance measures for the Performance Period are
satisfied under Subparagraph 5(b)(ii) above, upon such certification, the
Participant shall vest in that number of Shares the Participant might otherwise
have received for the Performance Period in accordance with Paragraph 4 above
prorated in accordance with Subparagraph 5(c)(ii) to reflect that portion of the
Performance Period prior to such Participant’s ceasing being an active employee
of the Company and its Affiliates.




--------------------------------------------------------------------------------






(ii)    The pro rata number of Shares in which the Participant may become vested
pursuant to Subparagraph 5(c)(i) shall equal that number determined by
multiplying the number of Shares the Participant might otherwise have received
for the Performance Period in accordance with Paragraph 4 above times a
fraction, the numerator of which is the number of full and partial months in the
period that begins the month following the month that contains the Effective
Date and ends on (and includes) the date that the Participant ceases being an
active employee of the Company and its Affiliates, and the denominator of which
is thirty-six (36).


(iii) The Participant “qualifies for Retirement” only if the Participant
experiences a Separation from Service and has attained age 55 and completed at
least five years of continuous service with the Company or any of its
Affiliates.


(d)    If the Participant experiences a Separation from Service prior to the
Maturity Date within two years following a Change in Control, either voluntarily
for Good Reason or involuntarily (other than due to Cause), the Participant
shall vest in that number of Shares equal to the Target Number of Shares.


(e)    If the Participant experiences an involuntary Separation from Service
prior to the Maturity Date and the Participant either receives benefits under a
severance pay plan or program maintained by the Company or any of its Affiliates
or receives benefits under a separation agreement with the Company or any of its
Affiliates, then at the time and to the extent the Committee certifies that the
performance measures for the Performance Period are satisfied under Subparagraph
5(b)(ii) above, the Participant shall, on the date of such certification, become
vested in that number of Shares the Participant might otherwise have received
for the Performance Period in accordance with Paragraph 4 above prorated to
reflect that portion of the Performance Period prior to the Participant’s
ceasing being an active employee of the Company and its Affiliates. The pro rata
number of Shares in which the Participant may become vested on, but not prior
to, the Maturity Date in such case shall equal that number determined by
multiplying (i) the number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Paragraph 4 above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that includes the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the Maturity Date.


(f)    If (i) the Participant experiences an involuntary Separation from Service
prior to the Maturity Date due to a sale of a business or the outsourcing of any
portion of a business, and (ii) the Company or any of its Affiliates fails to
make an offer of comparable employment, as defined in a severance plan or
program maintained by the Company or any of its Affiliates, to the Participant,
then at the time and to the extent the Committee certifies that the performance
measures for the Performance Period are satisfied under Subparagraph 5(b)(ii)
above, upon such certification, the Participant shall, on the date of such
certification, become vested in that number of Shares the Participant might
otherwise have received for the Performance Period in accordance with Paragraph
4 above prorated to reflect that portion of the Performance Period prior to the
Participant’s ceasing being an active employee of the Company and its
Affiliates. The pro rata number of Shares in which the Participant may become
vested on, but not prior to, the Maturity Date in such case shall equal that
number of Shares determined by multiplying (i) the number of Shares the
Participant might otherwise have received for the Performance Period in
accordance




--------------------------------------------------------------------------------




with Paragraph 4 above times (ii) a fraction, the numerator of which is the
number of full and partial months in the period that begins the month following
the month that contains the Effective Date and ends on (and includes) the date
the Participant ceases being an active employee of the Company and its
Affiliates, and the denominator of which is the total number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the Maturity Date.
   
For purposes of this Subparagraph 5(f), a Termination of Affiliation shall
constitute an involuntary Separation from Service, excluding any Termination of
Affiliation that results from a voluntary Separation from Service.


6.    Payment of Shares.


(a)     Payment of all Shares in which the Participant becomes vested pursuant
to Subparagraph 5(d) above shall occur within 30 days after the Participant’s
Separation from Service.


(b)    Payment of all Shares in which the Participant becomes vested pursuant to
Paragraph 5 above, other than Subparagraph 5(d) (as to which the payment date is
determined in accordance with Subparagraph 6(a) above), shall occur during the
calendar year containing the Maturity Date.


(c)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement will be paid by
the Company by the delivery to the Participant, or the Participant’s beneficiary
or legal representative, one or more certificates (or other indicia of
ownership) representing shares of Common Stock equal in number to the number of
Shares otherwise payable under this Agreement less the number of Shares having a
Fair Market Value, as of the date the withholding tax obligation arises, equal
to the minimum statutory withholding requirements. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the guidance thereunder (if and to the
extent applicable), if federal employment taxes become due when the Participant
becomes entitled to payment of Shares, the number of Shares necessary to cover
minimum statutory withholding requirements may, in the Company’s discretion, be
used to satisfy such requirements upon such entitlement.


7.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice, or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan, or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, upon payment of Shares
under this Agreement, stock certificates (or other indicia of ownership) issued
may be held as collateral for monies he/she owes to the Company or any of its
Affiliates. In addition, the Company may accelerate the time or schedule of a
payment of vested Shares, and/or deduct from any payment of Shares to the
Participant under this Agreement, or to his or her beneficiaries in the case of
the Participant’s death, that number of Shares having a Fair Market Value at the
date of such deduction equal to the amount of such debt




--------------------------------------------------------------------------------




as satisfaction of any such debt, provided that (i) such debt is incurred in the
ordinary course of the employment relationship between the Company or any of its
Affiliates and the Participant, (ii) the aggregate amount of any such
debt-related collateral held or deduction made in any taxable year of the
Company with respect to the Participant does not exceed $5,000, and (iii) the
deduction of Shares is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


(c)    Except as provided in Subparagraphs 5(c) through 5(f) above, in the event
that the Participant experiences a Separation from Service prior to the Maturity
Date, RSUs subject to this Agreement and any right to Shares issuable hereunder
shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares, and the Participant’s interest in RSUs and Shares may not
be sold, assigned, transferred, pledged, or otherwise disposed of or encumbered
at any time prior to both (i) the Participant’s becoming vested in such Shares
and (ii) payment of such Shares under this Agreement.


(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares issuable thereunder shall terminate
upon forfeiture without payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the RSUs and any Shares issuable thereunder in accordance with
this Agreement and all determinations of the Committee shall be final and
conclusive.


(h)    With respect to the right to receive payment of Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.


(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(j)    The parties to this Agreement intend that this Agreement satisfies the
requirements of the short-term deferral exception from Section 409A of the Code
and, if not excepted, complies with the applicable requirements of Section 409A
of the Code. This Agreement reflects certain provisions of Section 409A of the
Code or regulations issued thereunder for purposes of defining certain terms and
requirements. Such references shall not be construed to cause the Agreement to
be subject to Section 409A of the Code or to conflict with the parties’ intent
that this agreement satisfies the requirements of the short-term deferral
exception. The parties recognize that it may be necessary to modify this
Agreement and/or the Plan to maintain the Plan’s exception from Section 409A of
the Code or to otherwise reflect guidance under Section 409A of the Code issued
by the Internal Revenue Service. The Participant agrees that the Committee shall
have sole discretion in determining (i) whether any such modification is
desirable or appropriate and (ii) the terms of any such modification.


(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the




--------------------------------------------------------------------------------




Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or an Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow or comply with a domestic
relations order with respect to this Award.
8.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to WPX Energy, Inc., 3500 One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, the Participant shall contact the Company’s stock plan
administrator, which, as of the Grant Date, is Fidelity Stock Plan Services.


9.    Tax Consultation. The Participant understands he or she will incur tax
consequences as a result of acquisition or disposition of the Shares. The
Participant agrees to consult with any tax consultants deemed advisable in
connection with the acquisition of the Shares and acknowledges that he or she is
not relying, and will not rely, on the Company or any of its Affiliates for any
tax advice.




WPX ENERGY, INC.




By:_________________________
Richard E. Muncrief
Chief Executive Officer


Participant: [Participant Name]






--------------------------------------------------------------------------------




APPDENDIX A
DEFINITIONS
“Affiliate” means all persons with whom the Company would be considered a single
employer under Section 414(b) of the Code and all persons with whom the Company
would be considered a single employer under Section 414(c) of the Code.
“Disabled” means a Participant qualifies for long-term disability benefits under
the Company’s long-term disability plan, or if the Company does not sponsor such
a disability plan, the Participant qualifies for Social Security Disability
Insurance under Title II of the Social Security Act. Notwithstanding the
forgoing, the definition of “Disabled” shall comply with the requirements of the
definition of “disabled” described in Treasury Regulation § 1.409A-3(i)(4), as
amended.
“Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates. For purposes of
determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with his or her employer under an applicable
statute or by contract. For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for his or her employer. If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six month period.
Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of more than six months but less than 12 months, and such
impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a period equal to such Participant’s leave of absence will be
substituted for such six-month period, so long as that period is less than 12
months. If such an absence exceeds 12 months, then the Participant will be
considered Disabled and Subparagraph 5(c)(i) will govern.
A Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and the
Company reasonably anticipate the Participant will perform no further services
for the Company and its Affiliates (whether as an employee or an independent
contractor) or (B) that the level of bona fide services the Participant will
perform for the Company and its Affiliates (whether as an employee or
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period or, if the Participant has been providing services to the
Company and its Affiliates for less than 36 months, the full period over which
the Participant has rendered services, whether as an employee or independent
contractor. The determination of whether a Separation from Service has occurred
shall be governed by the provisions of Treasury Regulation § 1.409A-1, as
amended, taking into account the objective facts and circumstances with respect
to the level of bona fide services performed by the Participant after a certain
date.




--------------------------------------------------------------------------------




APPENDIX B
DETERMINATION OF TSR RANKING


As of the Effective Date, the Committee has established a peer group of
companies for the purpose of determining the Company’s relative TSR ranking for
the Performance Period. The Committee retains the authority to determine the
treatment of any company in the peer group that ceases to be a United
States-domiciled publicly traded company on a national stock exchange or market
system and to adjust the table below accordingly.  


The table below reflects the Shares, expressed as a percentage of the Target
Number of Shares, that may be payable to the Participant based upon the
Company’s TSR ranking within the peer group for the Performance Period.
Notwithstanding any provision in this Appendix B or in the Agreement to the
contrary, the Committee has the sole and absolute discretion to reduce the
number of Shares payable to the Participant to zero (0) pursuant to Subparagraph
4(d) of the Agreement.




Company TSR Ranking Within the Peer Group
Percentage of the Target Number of Shares
1st
200%
2nd
200%
3rd
191.5%
4th
183%
5th
175%
6th
150%
7th
125%
Target Peer Group Ranking
8th
100%
9th
82.5%
10th
65%
11th
47.5%
12th
30%
13th
0%
14th
0%
15th
0%
16th
0%







